     Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JONATHAN INCORVATI,

                                  Plaintiff,

             v.                                                       1:21-CV-0280
                                                                      (MAD/CFH)
CIS OMBUDSMAN, et al.


                                  Defendants.


APPEARANCES:

Jonathan Incorvati
328 Manning Blvd.
Albany, New York 12206
Plaintiff pro se

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE


                      REPORT-RECOMMENDATION & ORDER
      Presently before the Court for review pursuant to 28 U.S.C. 1915 is plaintiff pro

se Jonathan Incorvati’s amended complaint. See Dkt. No. 10. Also pending is a motion

to appoint counsel. For the reasons set forth below, it is recommended that plaintiff’s

amended complaint be dismissed with prejudice. See Dkt. No. 10. It is ordered that

plaintiff’s motion for appointment of counsel be dismissed as moot. See Dkt. No. 7.



                                     I. Background

      On July 2, 2021, the undersigned issued a Report-Recommendation and Order

recommending that plaintiff’s complaint be dismissed without prejudice and with one
      Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 2 of 8




opportunity to amend. See Dkt. No. 6. As relevant here, the Court adopted the Report-

Recommendation & Order in its entirety. See Dkt. No. 9. Within the Report-

Recommendation & Order the undersigned noted several defects. First, the

undersigned concluded that plaintiff’s original complaint failed to satisfy the pleading

requirements of Rule 8 of the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”)

because “the statutes pursuant to which he seeks to bring his claims, and even the

defendants against whom plaintiff wishes to bring this action are entirely unclear.” Dkt.

No. 6 at 6. The undersigned noted that the facts alleged in the complaint were

disjointed and difficult to follow, and that it was “entirely unclear what legal rights of

plaintiff or laws have been violated or how the defendants may have violated those

rights or laws.” Id. The Court observed that plaintiff checked boxes on the civil cover

sheet indicating that his case involved the False Claims Act and was before the Court

on diversity jurisdiction, but that the complaint “does not suggest that plaintiff’s claim

has anything to do with the False Claims Act” nor does it demonstrate that diversity

jurisdiction applies. Id. at 8-9. Noting that the complaint warranted dismissal, the

undersigned recognized the special solitude due to plaintiff due to his pro se status and

recommended that plaintiff be permitted one opportunity to amend his complaint to

attempt to cure the defects specifically laid out in the Report-Recommendation & Order.

See id. at 10-11. On August 16, 2021, plaintiff filed an amended complaint. See Dkt.

No. 10.



                                  II. Amended Complaint




                                               2
      Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 3 of 8




       Plaintiff’s amended complaint fully fails to cure the defects the Court identified in

its earlier orders. See Dkt. Nos. 6, 9. Although plaintiff now lists “causes of action,” his

reorganization of the complaint – which still fails to follow the format required by Fed. R.

Civ. P. Rule 10 – does not clarify the facts in this case or how the named defendants

are personally involved in a violation of any of plaintiff’s rights or any federal laws. Dkt.

No. 10; Williams v. Smith, 781 F.2d 319, 323 (“[P]ersonal involvement of defendants in

alleged constitutional deprivations is a prerequisite to an award of damages under §

1983.”). Plaintiff makes unclear references to a “cyber crime” that “someone” “found” in

2011. Dkt. No. 10 at 1. Plaintiff references certain defendants by name, but merely to

allege that they “need to defend themselves in place of a better pleading’” and says that

he is “entitled to EEO.” Id. In a handwritten addition to the bottom of the amended

complaint, plaintiff notes that “[i]t’s been used to attempt to defraud the United States of

America 18 U.S.C. [illegible] 371.” Id. He further writes that his “social security card was

mailed to [him] with the same middle name error that I already filed the change about

was used to illegal video voyeur me 18 U.S.C. [illegible] 1801.” Id. Plaintiff additionally

attaches the identical form 1983 complaint he filed as part of his original pleading. See

id. at 3-6.

       Attached to plaintiff’s amended complaint are various communications for which

plaintiff provides no context or explanation. First is a letter dated August 3, 2021, from

“Exchange Service Center -NCTUE” which states that this entity was “unsuccessful in

locating a telecom and utilities exchange data report in our database with the

information you provided.” Dkt. No. 10 at 7. Next, plaintiff appends a letter from the

Crime Victims Services Division with the Attorney General of Texas dated May 27, 2020



                                               3
      Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 4 of 8




stating that it received an “incorrect or incomplete” application from him for “Crime

Victims’ Compensation benefits,” and that the office was therefore returning his

application. Id. at 8. Plaintiff also provides a June 26, 2020 letter from the same

agency stating that the Houston Police Department “has notified us that they have no

record of your incident.” Id. at 10. Finally, included with the amended complaint is a

copy of a State of Texas identification card. See id. at 11.



                                        III. Analysis

       Plaintiff’s complaint fails to cure the defects this Court identified and laid out in its

July 7, 2021, Report-Recommendation & Order and August 5, 2021 Order. See Dkt.

Nos. 6, 9. As with his original complaint, plaintiff’s amended complaint makes vague

and impossible to follow claims about fraud, cyber crime, “illegal video surveillance,”

and his social security card. See generally Dkt. No. 10. Plaintiff names defendants in

the complaint but does not state how they are personally involved in any violation of

plaintiff’s constitutional rights or any laws. See id. Plaintiff repeatedly claims that

defendants “need to defend themselves” “in place of a ‘Better Pleading,’” which perhaps

is proposing that defendants should be made to respond to his unclear allegations,

rather than plaintiff being required to meet the bare minimum pleading standards of

Rules 8 and 10. See id.

       Plaintiff’s amended complaint does not cure the defects the Court identified in its

earlier orders, dkt. nos. 6, 9, and is wholly lacking in discernable facts or claims, the

undersigned cannot conclude that it has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see



                                               4
      Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 5 of 8




dkt. no. 10. Plaintiff’s amended complaint is clearly “a case[] in which the complaint is

so confused, ambiguous, vague, or otherwise unintelligible that its true substance, if

any, is well disguised." Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988) (citations

omitted). A complaint that fails to comply with the pleading requirements of Rules 8 and

10 “presents far too a heavy burden in terms of defendants’ duty to shape a

comprehensive defense and provides no meaningful basis for the Court to assess the

sufficiency of their claims.” Gonzales v. Wing, 167 F.R.D. 352, 355 (N.D.N.Y. 1996).

Accordingly, the undersigned recommends the amended complaint be dismissed. See

Dkt. No. 10. As plaintiff has already been given an opportunity to amend his complaint,

and his amended complaint has not soled any of the defects the Court identified, the

Court has no doubt that any future attempts would be fruitless. Thus, it is

recommended that the amended complaint be dismissed with prejudice and without

opportunity to amend.



                        IV. Motion for Appointment of Counsel

       Plaintiff provides that he believes he should be appointed counsel because “[i]t is

difficult to understand preliminary and false acts and describe the allegations about

stalking and about government personnel.” Dkt. No. 7. Plaintiff provides the name of

four law firms he contends he contacted in his effort to obtain counsel. See id. Plaintiff

does not provide any documentary evidence supporting the efforts he made to obtain

counsel or their responses as is required. See id.

       Prior to evaluating a request for appointment of counsel, a party must

demonstrate that he is unable to obtain counsel through the private sector or public



                                             5
      Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 6 of 8




interest firms. See Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 173-74 (2d Cir. 1989)

(citing Hodge, 802 F.2d at 61). Courts cannot utilize a bright-line test in determining

whether counsel should be appointed on behalf of an indigent party. See Hendricks v.

Coughlin, 114 F.3d 390, 392-93 (2d Cir. 1997). In Terminate Control Corp. v. Horowitz,

the Second Circuit reiterated the factors that a court must consider in ruling upon a

motion seeking assignment of counsel:

       [T]he district judge should first determine whether the indigent's position
       seems likely to be of substance. If the claim meets this threshold
       requirement, the court should then consider the indigent's ability to
       investigate the crucial facts, whether conflicting evidence implicating the
       need for cross-examination will be the major proof presented to the fact
       finder, the indigent's ability to present the case, the complexity of the legal
       issues and any special reason in th[e] case why appointment of counsel
       would be more likely to lead to a just determination.


28 F.3d 1335, 1341 (2d Cir. 1994) (quoting Hodge v. Police Officers, 802 F.2d 58, 61

(2d Cir. 1986)). Of these criteria, the Second Circuit has emphasized the importance of

assessing “whether the indigent’s position was likely of substance.” Cooper v. A.

Sargente & Co., Inc., 877 F.2d 170, 172 (2d Cir. 1989). Thus, appointments of counsel

are not to be granted “indiscriminately.” Id. Although 28 U.S.C. § 1915(e)(1) authorizes

the court “to request an attorney to represent any person unable to afford counsel,” a

civil litigant has no constitutional right to the assistance of counsel. Berrios v. New York

City Housing Auth., 564 F.3d 130, 135 (2d Cir. 2009).

       As the undersigned recommend that the Complaint be dismissed for failure to

state a claim upon which relief can be granted, the Motion for Appointment of counsel

must be dismissed as moot. See Dkt. No. 7; see also Leftridge v. Connecticut State

Trooper Officer No. 1283, 640 F.3d 62, 68 (2d Cir. 2011). However, even if the District



                                              6
       Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 7 of 8




Court disagrees with the undersigned and permits the amended complaint to proceed,

the undersigned would still deny the motion for appointment of counsel as plaintiff has

failed to provide documentary evidence of the attempts that he made to obtain counsel

on his own from the public and private sector. Further, he has fully failed to

demonstrate that his claim is likely to be of substance. See Terminate Control Corp., 28

F.3d at 134.



                                             V. Conclusion

        For the reasons set forth above, it is hereby

        RECOMMENDED, that plaintiff’s Amended Complaint (Dkt. No. 10) be

DISMISSED with prejudice and without opportunity to amend for failure to state a

claim; and it is

        ORDERED, that plaintiff’s Motion for Appointment of Counsel be DISMISSED as

moot. See Dkt. No. 7.

        IT IS SO ORDERED.

Pursuant to 28 U.S.C. § 636(b)(1), plaintiff has FOURTEEN (14) days within which to

file written objections to the foregoing report. Such objections shall be filed with the

Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

(14) DAYS WILL PRECLUDE APPELLATE REVIEW. See Roldan v. Racette, 984

F.2d 85, 89 (2d Cir. 1993) (citing Small v. Sec’y of Health and Human Servs., 892 F.2d

15, 16 (2d Cir. 1989)); see also 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72 & 6(a). 1


1 If you are proceeding pro se and are served with this Report-Recommendation & Order by mail, three
(3) additional days will be added to the fourteen (14) day period, meaning that you have seventeen (17)
days from the date the Report-Recommendation & Order was mailed to you to serve and file objections.
FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday,

                                                      7
       Case 1:21-cv-00280-MAD-CFH Document 12 Filed 09/07/21 Page 8 of 8




Dated: September 7, 2021
      Albany, New York




then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or legal
holiday. Id. § 6(a)(1)(c).

                                                     8
